Citation Nr: 1113656	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-32 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative meniscus of the left knee with osteoarthritis (hereinafter left knee disability).  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected post-operative torn medial meniscus of the right knee with osteoarthritis (hereinafter right knee disability).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from September 1971 to September 1975.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Fargo, North Dakota (the RO).  

In September 2009, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

This case was previously remanded by the Board in October 2009 for further evidentiary development.  As will be discussed further below, such development has been completed and the Veteran's case has been returned to the Board for appellate proceedings.  


FINDINGS OF FACT

1.  The competent medical and other evidence of record fails to reflect that the Veteran's service-connected left knee disability is productive of at least slight subluxation, flexion limited to 30 degrees or less or extension limited to 15 degrees or more, even taking into account repetitive motion testing and his complaints of pain.  

2.  The competent medical and other evidence of record fails to reflect that the Veteran's service-connected right knee disability is productive of flexion limited to 30 degrees or less or extension limited to 15 degrees or more, even taking into account repetitive motion testing and his complaints of pain.  

3.  The competent medical and other evidence of record reflects that the Veteran's service-connected right knee disability is productive of no more than slight instability.  

4.  The competent evidence of record does not show that the Veteran's service-connected knee disabilities are so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria are not met for an evaluation in excess of 10 percent for the Veteran's service-connected left knee disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).

2.  The criteria are not met for an evaluation in excess of 10 percent for the Veteran's service-connected right knee disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).

3.  The criteria are met for a separate 10 percent evaluation for the instability of the Veteran's right knee.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2010).

4.  The criteria for referral of the Veteran's service-connected knee disabilities on an extraschedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall Considerations

In October 2009, the Board remanded the Veteran's claims to obtain updated VA outpatient treatment records from the VA facility in Fargo, North Dakota, dated from February 2009, and to afford him a new VA joints examination.  The Veteran's claims were then to readjudicated in s supplemental statement of the case, (SSOC) and, if not granted to the fullest extent, returned to the Board for further appellate proceedings.  In January 2010, the VA Appeals Management Center (AMC) obtained outstanding VA treatment records and associated such with the Veteran's VA claims file.  Thereafter, the Veteran was scheduled for a VA examination in February 2010, and the report of this examination has been associated with the Veteran's VA claims file.  The Veteran's claims were readjudicated by the AMC in a December 2010 SSOC and returned to the Board.  Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claims, a letter dated in September 2007 fully satisfied the duty to notify provisions concerning his claims for increased evaluations, to include how VA determines disability ratings and effective dates as per the Court's decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed that evidence was needed showing his service-connected knee disabilities had increased in severity.  He was informed of the types of evidence that could substantiate his claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his knee disabilities and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records and VA treatment records are in the file.  Additionally, private treatment records identified by the Veteran have been obtained and associated with the Veteran's claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in connection with his claims in October 2007, February 2009 and February 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

The October 2007, February 2009 and February 2010 VA examination reports are thorough and supported by VA outpatient treatment records.  Although the October 2007 and February 2009 VA examiners did not have the claims file to review, the Veteran's subjective complaints and the objective findings were recorded, and the Veteran was afforded a subsequent VA examination in which the claims file was reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Evaluations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Discussion

Because the analysis of these issues consists of application of identical laws and regulations to congruent facts, for the sake of economy, the Board will discuss them together.  

Historically, the Veteran's service connected bilateral knee disabilities have each been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5259 [traumatic arthritis and symptomatic removal of semilunar cartilage] based on his history of surgery on his knees and noncompensable limitation of motion of each knee, a major joint.  38 C.F.R. § 4.71a Diagnostic Code 5003; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2010).

The Board notes that the Veteran cannot be availed by continued application of Diagnostic Code 5259 because he is already in receipt of the maximum award allowable under that section.  Accordingly, the Board will consider the Veteran's knee symptomatology under other Diagnostic Codes.  

The Board has considered application of Diagnostic Cod 5256 [ankylosis of the knee] and Diagnostic Code 5263 [genu recurvatum].  However, as there is no evidence of record showing that the Veteran has demonstrated either ankylosis or genu recurvatum or either knee at any time during the pendency of this appeal.  Accordingly, those Diagnostic Code provisions are inapplicable.  

Additionally, the Board has considered application of Diagnostic Code 5258, pertaining to dislocated semilunar cartilage.  Indeed, the Veteran underwent cartilage-related right and left knee surgery in 1975 and 1995, respectively.  Diagnostic Code 5258 provides for provides for a 20 percent rating where the symptoms include frequent episodes of "locking," pain and effusion into the joint.  These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  

While the Board notes that the Veteran has consistently reported pain in both of his knees, the competent medical and other evidence of record is devoid of subjective complaints or objective findings of frequent episodes of locking or effusion into either knee joint.  Accordingly, the Veteran cannot be availed by application of Diagnostic Code 5258.  

Traumatic arthritis, substantiated by x-ray findings, shall be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  However, the 10 and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Id.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a Diagnostic Code 5260.  

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When extension is limited to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

Additionally, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

As to Diagnostic Codes 5260 and 5261, the Board acknowledges that the record includes findings of pain in both knees.  However, the issue is whether the pain results in additional functional impairment so as to warrant a rating in excess of 10 percent for either knee for limitation of flexion or extension or separate compensable ratings for limitation of flexion and extension.

In this case, neither of the Veteran's service-connected knee disabilities are manifested by flexion limited to 30 degrees or less nor extension limited to 15 degrees or more, even when taking into consideration repetitive motion testing and pain as per DeLuca, supra.  See the October 2007, February 2009 and February 2010 VA examination reports.  

The Board notes that the February 2010 VA examiner did not perform repetitive movement testing on either knee "because of obvious pain with movement and for fear of causing [the Veteran] further pain (nearly in tears)."  See the February 2010 VA examination report.  However, the Board observes that the range of motion findings reported in the February 2010 VA examination report were congruent with those contained in the February 2009 VA examination report and, at that time, additional loss of range of motion upon repetitive testing was minimal.  Specifically, the Veteran's flexion of the right knee was to 98 degrees and 94 degrees after repetition with full extension throughout and the Veteran's left knee flexion was to 100 degrees and 94 degrees after repetition with full extension throughout.  See the February 2009 VA examination report.  Further, there is no indication that the examiner failed to properly discharge his duties.  See United States v. Armstrong, 517 U.S. 456, 464, 116 S.Ct. 1480, 134 L.Ed.2d 687 (1996) ("[I]n the absence of clear evidence to the contrary, courts presume that [Government agents] have properly discharged their official duties.").

In short, neither knee has limitation of flexion or extension to warrant assignment of a rating in excess of the current 10 percent evaluations in effect nor assignment of separate compensable ratings pursuant to VAOPGCPREC 9-2004, even taking into account the Veteran's complaints of pain under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  See the reports of the October 2007, February 2009 and February 2010 VA examinations and a private treatment record from D.O., M.D. dated in June 2009.  The Board additionally notes that there are no periods of incapacitation in connection with either of the Veteran's knee disabilities, and as such, the criteria for a 20 percent evaluation are not met.  See 38 C.F.R. § 4.72a Diagnostic Code 5003.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

As noted above, the Court held in Esteban that in cases where the record reflects that the Veteran has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both arthritis and instability provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 (1997).  The basis for this opinion was that the applicable rating criteria "suggest that those codes apply either to different disabilities or to different manifestations of the same disability..."  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  

Throughout the pendency of the appeal, the Veteran statements regarding instability in his knees has been varied and inconsistent.  The Veteran's initially contended that experienced instability in his left knee.  See e.g., the October 2007 VA examination report and a November 2007 VA outpatient treatment record.  The July 2009 VA examination report reflects that the Veteran reported instability in both of his knees.  However, in recent testimony before the undersigned, the Veteran denied experiencing instability in his left knee, but rather contended that his right knee had a history of instability.  See the September 2009 VA hearing transcript at pages 3, 8 and 9.  As noted above, the Board remanded the Veteran's claims in October 2009 to ascertain the functional impairment of his service-connected bilateral knee disabilities, to include whether he demonstrated instability of either knee.  However, the February 2010 VA examination report fails to reflect that the Veteran complained of instability in either knee at that time.  

The Board additionally observes that the Veteran has been awarded service connection for a left heel disability, granted secondary to his service-connected right knee disability.  However, review of a July 2009 VA examination report reflects that the Veteran asserted that his left knee "gave out", causing the left heel injury.  

Upon physical examination at the October 2007, February 2009 and February 2010 VA examinations and by D.O., M.D. in June 2009, the Veteran demonstrated no varus or valgus laxity on testing of the lateral and medial collateral ligaments bilaterally, negative anterior drawer sign bilaterally and a negative Lachman's test bilaterally.  While the report of the February 2009 VA examination reflects that the McMurray's test was not completed on either knee because of the Veteran's complaints of extreme pain, such testing was completed with negative results in October 2007 and February 2010.  Moreover, the Board notes that the Veteran utilizes knee braces on both knees and walks with a cane.  See the October 2007, February 2009 and February 2010 VA examination reports.  

Concerning the Veteran's subjective complaints of instability in his knees, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

While the Veteran is certainly competent to report experiencing instability in either knee during the pendency of the appeal, the Board finds that his sworn testimony that he never experienced instability in his left knee make his earlier statements to the contrary less than credible.  See Layno, Rucker and Cartwright, all supra.  However, his recent testimony concerning right knee instability are found to be credible as there is no evidence, medical or otherwise, to the contrary.  Indeed, there is medical evidence supporting this assertion concerning the right knee.  The Veteran has complained on multiple occasions that his right knee hyperextends, and the June 2009 private treatment record from D.O., M.D. reflects that the Veteran demonstrated 5 degrees of passive hyperextension in his right knee.  See a private treatment record from D.O., M.D. dated in June 2009.  

Since there is evidence of instability of the right knee, Diagnostic Code 5257 is for application.  The Board notes that there is no evidence which reflects that the Veteran's right knee instability is more than "slight" and finds that a separate 10 percent evaluation, but no more, for slight instability of the right knee is warranted.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  

In conclusion, the medical evidence of record does not reflect that the Veteran's service-connected knee disabilities have met the criteria for higher evaluations under Diagnostic Codes 5003, 5260, 5261 for limitation of motion or that the left knee met the criteria for a separate compensable evaluation for instability under Diagnostic Code 5257 any time during the appellate period.  




Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The Board notes that the Veteran's representative asserts that the schedular criteria are inadequate for evaluating the Veteran's service-connected disabilities decided herein.  The Board disagrees.  As fully detailed above, higher evaluations are available where specific criteria are met.  The Veteran does not meet the schedular criteria for higher evaluations.  It does not appear that the Veteran has "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected disabilities that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for these service-connected disabilities are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected left knee disability is denied.  

Entitlement to an evaluation in excess of 10 percent for service-connected right knee disability is denied.  

A separate 10 percent evaluation for instability of the right knee is granted, subject to the laws and regulations controlling the award of monetary benefits.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


